October 27, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
MARIANO DIAZ, INDIVIDUALLY AND A/N/F OF M.D., A MINOR CHILD,
                         Appellant

NO. 14-14-01020-CV                          V.

 KEVIN JOHNSON, JOHN EDWARD JOHNSON, JOHNNIE M. WILLIAMS,
             AND JOE ORAN WILLIAMS, Appellees
              ________________________________

      This cause, an appeal from the judgment in favor of appellees, Kevin
Johnson, John Edward Johnson, Johnnie M. Williams, and Joe Oran Williams,
signed December 16, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Mariano Diaz, Individually and a/n/f of M.D., a Minor
Child, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.